Plaintiff brought this action to recover damages from defendant, a physician, for injuries received when an appliance in the doctor's office called a sterilizer, filled with boiling water, was upset, scalding him severely. After a verdict in plaintiff's favor for $5,000, the court entered judgment for defendant. Plaintiff appeals.
Appellant, who had been sick with the grippe for two or three weeks, went to defendant's office by appointment for the purpose of having a general physical examination. The doctor's quarters consisted of several rooms. For the first part of the examination plaintiff was taken by a nurse to one of the side rooms, where she took samples of blood by pricking with a needle plaintiff's finger and his arm near the elbow. Before taking the latter specimen the nurse told him to look away so that he would not see the blood. Plaintiff did so, but after the operation was completed informed the nurse that he did not feel well, whereupon she escorted him to a chair in the *Page 210 
doctor's consultation room, and told defendant that the plaintiff had said he was not feeling very well. Plaintiff remarked to the doctor that he believed he was going to faint. Defendant then gave him some aromatic spirits of ammonia and took him into a smaller room about ten feet square, where he seated him on a stool twenty inches high about the middle of the room, and facing in the general direction of a table three or four feet away on which was the sterilizer. Defendant instructed plaintiff to hang his head down, and assisted him in doing so by pushing it down further. Plaintiff testified, "That is the last I heard or saw of Dr. Reckord until I came to, lying on the floor with my face down." Plaintiff evidently lost consciousness, fell forward from the stool, struck the table which supported the sterilizer, causing the table to tilt and the sterilizer to fall to the floor, where the boiling water came in contact with his right arm and body and caused the injuries which gave rise to this suit. Plaintiff in his testimony infers that the doctor left the room before he fell, but does not say so positively. We think the clear indications are that defendant did not leave the room, that the plaintiff became unconscious as he put his head down and did not know what defendant did. When consciousness returned, the defendant was at plaintiff's side. The plaintiff also infers that he fainted; the doctor says positively that he did not, that he had a convulsion, and that the upsetting of the sterilizer was due to the convulsive movements of plaintiff's arms, in which they struck the legs of the table on which it stood. Plaintiff testified that from ten to fifteen minutes elapsed between the time the nurse took the samples of blood from his arm until the accident. Testimony on behalf of defendant shows that the elapsed time between taking the blood and the accident was very much longer, as much as half an hour.
Plaintiff's position, as set forth in his brief, is defendant was negligent in that, knowing him to be in a fainting condition, he placed him on a stool without a *Page 211 
back, three or four feet from a receptacle containing boiling water, which could be upset very easily, the defendant knowing about the presence of the water and plaintiff being ignorant of that fact. Plaintiff's counsel argues that his client was a business invitee of defendant and that hence the case is governed by the rules applicable to that relation, rather than by those concerning the liability of a doctor for negligent treatment of a patient, which involve questions as to the proper exercise of professional skill and judgment. We are unable to see the case in that way. If plaintiff's injury was the result of some defect in the premises, or of some negligent arrangement of the appliances therein, there might be merit in counsel's argument. We do not understand plaintiff to contend that it was negligent for the doctor to have a sterilizer in his office; such a position would be untenable. Under present-day conditions sterilizers are a necessary part of the equipment of a doctor's office; they enable him to avoid the danger of transmitting infection by the instruments and appliances which he must use in caring for those who come to him for treatment. And, if the sterilizer is a proper part of his equipment, certainly it is not negligence for a doctor to place it on a table against the wall of his office. The cases cited by plaintiff, such as Robb v. Niles-Bement Pond Co.,269 Pa. 298; Woodruff v. Painter  Eldridge, 150 Pa. 91, and Sinn v. Farmers Deposit Savings Bank, 300 Pa. 85, do not apply to the situation before us, and there clearly would be no liability if they did. Here the accident took place while the doctor was actually treating the patient, and as a result of the method which he employed in doing so. The inquiry is not whether something was wrong with the premises, but whether something was wrong with the doctor's treatment of his patient.
Plaintiff called no doctor to testify that it was not proper treatment under the circumstances to seat him on a stool and instruct him to put his head down, whereas a number of very competent physicians testified that this *Page 212 
was a proper thing to do. They further said that they had never known of a person's fainting from taking blood samples so long after they were taken, that fainting from such cause occurs immediately. They gave it as their opinion that there was not sufficient in the symptoms evidenced by plaintiff, or in his mere statement that he believed he was going to faint to lead the defendant to the conclusion that it was improper to seat him on the stool or that he would fall from it. Their conclusion from hearing the entire testimony was that plaintiff had not fainted but that he had had a convulsion. In the absence of proof that what the doctor did — that the care and treatment which he employed — was not according to such reasonable care, skill and diligence as is ordinarily exercised in his profession, there could be no recovery.
The boiling water was but incidental to the entire happening. Its only effect was probably to cause more serious injuries than would have occurred if some other injuring object had existed. If plaintiff had fallen from the stool and injured himself by contact with some other object in the doctor's office, or had he struck the floor or the table or wall or anything else and wounded himself, the legal situation would be the same. No witness was called to testify that the measure of care under the circumstances was not all that should have been exercised. Should the doctor have anticipated that the plaintiff would fall? The testimony of the other doctors is that he should not. No witness says that he should, and there is nothing on the record indicating that he should except the fact that the plaintiff did fall. The plaintiff's fall in itself could not speak negligence. As under the situation which existed the doctor had no reason to anticipate the fall, he cannot be adjudged guilty of an absence of care. In a line of cases, beginning with McCandless v. McWha, 22 Pa. 261, and of which Stemons v. Turner, 274 Pa. 228, is one of the latest examples, we have established the rule that a physician is only required to exercise such reasonable skill and diligence as is ordinarily *Page 213 
exercised in his profession. This is the general rule: 21 R. C. L. 381. This principle was correctly applied by the learned trial judge in entering judgment for defendant.
Judgment affirmed.